        Case 4:18-cv-01885-HSG Document 1011 Filed 01/28/21 Page 1 of 5


 1   [All counsel listed on signature page]
 2

 3

 4

 5                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6

 7

 8
                                                            Case No. 4:18-cv-01885-HSG

 9
                                                            STIPULATION AND [PROPOSED]
                                                            ORDER REGARDING
10
     In Re Koninklijke Philips Patent Litigation            CONDITIONAL DISMISSAL

11
                                                            JURY TRIAL DEMANDED

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


       STIPULATION AND [PROPOSED] ORDER REGARDING CONDITIONAL DISMISSAL
                                        CASE NO. 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 1011 Filed 01/28/21 Page 2 of 5


 1          Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation (collectively, “Philips”) and
 2   Defendants ASUSTeK Computer Inc. and ASUS Computer International (collectively, “ASUS” and
 3   together with Philips, the “Parties”) hereby stipulate and agree to a sixty (60) day conditional
 4   dismissal without prejudice of all claims asserted by Philips against ASUS and by ASUS against
 5   Philips, as proposed by the Court during the January 26, 2021 further Case Management Conference.
 6   At any time prior to the conclusion of the sixty (60) day period following entry of this Stipulation
 7   and Order, either Party may notify the Court if it does not wish the conditional dismissal to become
 8   final, in which case this conditional dismissal shall be vacated. In the event that no such notice is
 9   provided, this conditional dismissal shall become final at the end of the sixty (60) day period
10   following entry of this Stipulation and Order by the Court. The parties expect to vacate this
11   conditional dismissal within the sixty (60) day period and file a Stipulated Motion for Voluntary
12   Dismissal and [Proposed] Order in the format required by the Parties’ confidential settlement
13   agreement.
14          The conditional dismissal and any ultimate, voluntary dismissal and/or closure of this case
15   shall be without prejudice pursuant to the Parties’ confidential settlement agreement. Each Party
16   shall bear its own costs, expenses and attorneys’ fees.
17

18

19

20

21

22

23

24

25

26

27

28


        STIPULATION AND [PROPOSED] ORDER REGARDING CONDITIONAL DISMISSAL
                                         CASE NO. 4:18-CV-01885-HSG

                                                        1
        Case 4:18-cv-01885-HSG Document 1011 Filed 01/28/21 Page 3 of 5


     Dated: January 28, 2021                            Respectfully submitted,
 1

 2   Chris Holland (SBN 164053)                               /s/ Michael P. Sandonato
     Lori L. Holland (SBN 202309)                       Michael P. Sandonato (admitted pro hac vice)
 3   HOLLAND LAW LLP                                    John D. Carlin (admitted pro hac vice)
     220 Montgomery Street, Suite 800                   Christopher M. Gerson (admitted pro hac vice)
 4   San Francisco, CA 94104                            Natalie D. Lieber (admitted pro hac vice)
     Telephone: (415) 200-4980                          Jason M. Dorsky (admitted pro hac vice)
 5   Fax: (415) 200-4989                                Stephen K. Yam (admitted pro hac vice)
     cholland@hollandlawllp.com                         Jonathan M. Sharret (admitted pro hac vice)
 6   lholland@hollandlawllp.com                         Joshua D. Calabro admitted pro hac vice)
                                                        Daniel A. Apgar (admitted pro hac vice)
 7                                                      Sean M. McCarthy (admitted pro hac vice)
                                                        Robert S. Pickens (admitted pro hac vice)
 8                                                      Caitlyn N. Bingaman (admitted pro hac vice)
 9                                                      VENABLE LLP
                                                        1290 Avenue of the Americas
10                                                      New York, New York, 10104
                                                        +1 (212) 218-2100
11                                                      +1 (212) 218-2200 facsimile
                                                        philipsprosecutionbar@venable.com
12
                                                        Attorneys for Plaintiffs Koninklijke Philips
13                                                      N.V. and U.S. Philips Corporation
14
     Bruce Genderson (pro hac vice)                           /s/ Michael J. Newton
15
     Aaron Maurer (pro hac vice)                        Michael J. Newton (No. 156225)
     David Krinsky (pro hac vice)                       ALSTON & BIRD LLP
16
     Andrew Trask (pro hac vice)                        2200 Ross Avenue, Ste. 2300
     WILLIAMS & CONNOLLY LLP                            Dallas, Texas 75201
17
     725 Twelfth Street, N.W.                           +1 (214) 922-3400
     Washington, D.C. 20005                             +1 (214) 922-3899 facsimile
18
     +1 (202) 434-5000                                  asus-philips@alston.com
     +1 (202) 434-5029 facsimile
19
     viceroy@wc.com                                     Attorneys for Defendants ASUSTeK
20                                                      Computer Inc. and ASUS Computer
     Matthew S. Warren (No. 230565)                     International
     Erika H. Warren (No. 295570)
21
     WARREN LEX LLP
     2261 Market Street, No. 606
22
     San Francisco, California 94114
     +1 (415) 895-2940
23
     +1 (415) 895-2964 facsimile
     18-1885@cases.warrenlex.com
24

25

26

27

28


      STIPULATION AND [PROPOSED] ORDER REGARDING CONDITIONAL DISMISSAL
                                       CASE NO. 4:18-CV-01885-HSG

                                                    2
         Case 4:18-cv-01885-HSG Document 1011 Filed 01/28/21 Page 4 of 5


 1
                                    CIVIL L.R. 5-1(i) ATTESTATION
 2

 3          I, Chris Holland, hereby attest that I have been authorized by counsel for the parties listed

 4   above to execute and file this document on their behalf.

 5
            Dated: January 28, 2021                           /s/ Chris Holland
 6
                                                            Chris Holland
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


       STIPULATION AND [PROPOSED] ORDER REGARDING CONDITIONAL DISMISSAL
                                         CASE NO. 4:18-CV-01885-HSG

                                                        3
        Case 4:18-cv-01885-HSG Document 1011 Filed 01/28/21 Page 5 of 5


 1                                [PROPOSED] ORDER
 2

 3   GOOD CAUSE APPEARING AND PURSUANT TO STIPULATION, IT IS SO ORDERED.

 4

 5   DATED: _________             ____________________________________
                                        Hon. Haywood S. Gilliam, Jr.
 6
                                        United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


       STIPULATION AND [PROPOSED] ORDER REGARDING CONDITIONAL DISMISSAL
                                CASE NO. 4:18-CV-01885-HSG

                                             4
